El Juez Asociado Se. Wolf,
emitió la opinión del tribunal.
De acuerdo con la regia 55 del reglamento de este tribunal, los apelados han presentado una moción para adicionar los autos a fin ele demostrar que dos personas que natural-mente eran demandantes pero que se lés designó como par-tes demandadas fueron en verdad notificadas del emplaza-miento y hechas partes de tal manera en el pleito. El único fundamento de oposición a esta moción es que la transcrip-ción fue. firmada y certificada por ambas partes en los autos y por tanto que el apelado no puede adicionar nada para impugnar la transcripción de autos certificada por ellos; en otras palabras que existe cierto impedimento (estoppel) o renuncia.
El apelante para traer su apelación ante esta corte puede hacer cualquiera de estas dos cosas. Solicitar del secretario de la corte de distrito que certifique acerca de la corrección de la transcripción, o puede pedir al abogado de la otra parte que en unión de su abogado certifique la transcripción. Los artículos 301, 302 y 303 del Código de Enjuiciamiento Civil demuestran que el envío de la transcripción es en su esen-cia un acto del apelante. Con obtener el apelante la certi-ficación del abogado de la parte contraria, cumple con estos artículos, pero la transcripción remitida es el cumplimiento de un deber por parte del apelante, ya esté dicha transcrip-ción certificada por el secretario o por los abogados. El -abo-gado de la parte contraria no puede durante la vista del *278caso impugnar la corrección de la transcripción ya esté ésta certificada por el secretario o los abogados; pero antes de la vista el apelado siempre tiene el derecho de sugerir una corrección en los autos. No existe impedimento porque él no ha inducido a error al apelante. La enmienda de los -autos es cosa que descansa principalmente en la discreción de la corte de apelación después que dichos autos han sido ele-vados, y si lo que el apelado solicita requiere que otras par-tes de los- autos hayan de ser remitidas a este tribunal, el apelante puede protegerse mediante una contra-moción. La conclusión a que liemos llegado es en beneficio de los ape-lantes, pues si los apelados creyeron que las omisiones inad-vertidas o fraudes, no pudieron ser corregidos dichos ape-lados probablemente harían recaer una parte mucho mayor del trabajo sobre el secretario.
De todos modos el apelante no nos ha citado nada por virtud de lo cual la regia 55 no sea de aplicación general a todas las transcripciones remitidas a esta corte. La moción debe ser declarada con lugar y la certificación de la corte de distrito adicionada a.los autos.

Concedida la corrección de autos.

Jueces concurrentes: Sres. Asociados del Toro, Aldrey y Hutchison.
El Juez Presidente Sr. Hernández no tomó parte en la resolución de este caso.